IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :            No. 2257 Disciplinary Docket No. 3
                                :
                  Petitioner    :            No. 31 DB 2016
                                :
                v.              :            Attorney Registration No. 65315
                                :
JOHN PHILIP BOILEAU             :            (Clinton County)
                                :
                  Respondent    :


                                        ORDER


PER CURIAM


      AND NOW, this 8th day of April, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and John Philip Boileau is

suspended on consent from the Bar of this Commonwealth for a period of five years.

He shall comply with all the provisions of Pa.R.D.E. 217.